DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chinese Patent Application Publication No. CN 102 585 072 A (herein “Fu”). The attached computer-generated English translation of Fu is referred to herein.
As to claims 1-2: Fu describes an acrylic polymer (see example 3 in ¶ [0059]) of about 86 wt% alkyl acrylates and about 13 wt% of methacrylic acid. The polymer is at least partially neutralized by admixture with ethanolamine (see ¶¶ [0060] and [0062]).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Fu.
As to claim 3: Fu describes an acrylic polymer (see example 3 in ¶ [0059]) of about 86 wt% alkyl acrylates and about 13 wt% of methacrylic acid. The polymer is at least partially neutralized by admixture with ethanolamine (see ¶¶ [0060] and [0062]).
Fu further (more generally) discloses (see ¶ [0033]) that the pH adjusting agent may be one of several compounds such as ethanolamine (as cited above) or triethanolamine, which has 6 carbon atoms.
Fu does not specifically disclose a polymer which is at least partially neutralized by admixture with triethanolamine.
In light of Fu’s disclosure of suitable pH adjusting agents, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the disclosed pH adjusting agents to make the cited polymer of Fu’s example 3, including using triethanolamine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the polymer of Fu’s example 3 using triethanolamine as the pH adjusting agent.
As to claim 4: The cited example of Fu uses about 5 wt% of the pH adjusting agent based on the weight of the monomers.
As to claim 5: The cited compound triethanolamine has 3 hydroxyl groups.
As to claims 6-7: The cited polymer of Fu’s example 3 comprises about 86 wt% of n-butyl acrylate, ethyl acrylate, and methyl methacrylate, and about 13 wt% of methacrylic acid.

Claims 3-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fu in view of US Patent Application Publication No. 2014/0275460 A1 (herein “Tamareselvy”).
As to claim 3: Fu describes acrylic polymers that are useful for coatings of various substrates such as wood (see ¶¶ [0002] and [0041]-[0042]). Fu describes an example of an acrylic polymer (see example 3 in ¶ [0059]) of about 86 wt% alkyl acrylates and about 13 wt% of methacrylic acid. The polymer is at least partially neutralized by admixture with ethanolamine (see ¶¶ [0060] and [0062]).
Fu further (more generally) discloses (see ¶ [0033]) that the pH adjusting agent may be one of several compounds such as ethanolamine (as cited above) or triethanolamine, which has 6 carbon atoms.
Fu does not specifically disclose a polymer which is at least partially neutralized by admixture with triethanolamine.
Tamareselvy discloses acrylic copolymers that are useful for various coatings such as finishing formulations and polishes for furniture (see the abstract and ¶ [0159]). The polymers are neutralized with a pH adjusting agent such as various bases including 2-amino-2-hydroxymethyl-1,3-propanediol (see ¶ [0143]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the discussion above regarding Fu and Tamareselvy that the prior art contains a polymer (Fu) which differs from the claimed polymer by the substitution of a pH adjusting agent such as 2-amino-2-hydroxymethyl-1,3-propanediol for the ethanolamine. As evident from the discussion above regarding Tamareselvy, the substituted component, 2-amino-2-hydroxymethyl-1,3-propanediol, and its function as a pH adjusting agent were known in the art. One of ordinary skill in the art could have substituted the pH adjusting agent pH 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ethanolamine by simple substitution during the preparation of Fu’s reaction mixtures, and the results of the substitution (a pH adjusted polymer composition) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable 
As to claim 4: The cited example of Fu uses about 5 wt% of the pH adjusting agent based on the weight of the monomers.
As to claim 5: The cited compound 2-amino-2-hydroxymethyl-1,3-propanediol has 2 hydroxyl groups.
As to claims 6-7: The cited polymer of Fu’s example 3 comprises about 86 wt% of n-butyl acrylate, ethyl acrylate, and methyl methacrylate, and about 13 wt% of methacrylic acid.
As to claim 8: The cited compound 2-amino-2-hydroxymethyl-1,3-propanediol has 2 hydroxyl groups and one primary amino group.
As to claim 9: The cited polymer of Fu’s example 3 comprises units of n-butyl acrylate and methyl methacrylate.
As to claim 10: The cited polymer of Fu’s example 3 comprises about 25 wt% of n-butyl acrylate and about 51 wt% of methyl methacrylate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764